Title: From George Washington to George Gilpin, 16 October 1785
From: Washington, George
To: Gilpin, George

 

Dear Sir,
Mount Vernon Octr 16th 85.

I think your proposition is a very good one—If any question should come before the Board on wch you have not already given your opinion, it may as well be decided at the Falls as elsewhere; your going thither therefore, in the first instance, will certainly expedite the business which occasions (at least in part) the meeting. Indeed it wd seem now (for I do not recollect the cause which induced it) that the meeting at George Town, first, as we are to proceed to the Great Falls afterwards and the Maryland Gentlemen are, in a manner, to pass by them, and then to return to them, is altogether nugatory; for the business of the meeting might as well have been done wholly at that place as partly at both. I am Dear Sir Yr Most Obedt Servt

Go: Washington

